Citation Nr: 0806400	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.  He died in April 2004.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The VA has fully informed the appellant of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran died in April 2004 at the age of 69 due to 
respiratory failure as a result of amyotrophic lateral 
sclerosis (ALS).

2. During the veteran's lifetime, service connection had been 
established for residuals of a tonsillectomy, rated 0 (zero) 
percent disabling since October 1955.

3. The record contains no competent medical evidence 
indicating the veteran's death was related to his active 
service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 72002& Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in a letter from the 
RO dated in August 2004.  The letter notified the appellant 
of VA's responsibilities in obtaining information to assist 
her in completing her claim, identified her duties in 
obtaining information and evidence to substantiate her claim, 
and requested that she send in any evidence in her possession 
that would support her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  It did not do so.  To the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
appellant has been thoroughly informed consistent with 
controlling law, and has not indicated she has any additional 
evidence.  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate effective date to be assigned 
is rendered moot.  Moreover, any failure in the timing of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1369, 1374 (2004).  There has 
been no prejudicial error in the duty to inform the 
appellant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Moreover, the Board notes that all medical records 
identified by the appellant have been sought.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  No additional 
assistance or notification to the appellant is required based 
on the facts of the instant case.

Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

Service connection can be granted for certain diseases, 
including ALS, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  Where a 
veteran served 90 days or more of continuous, active military 
service during a period of war and certain chronic diseases 
ALS become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  

Exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition: (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin.  (2) Full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.  (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316 (2007).

Factual Background and Analysis

In this case, the appellant contends that the veteran's death 
in April 2004 as a result of ALS was caused or materially 
affected by his exposure to chemicals in service. The veteran 
was a Korean conflict veteran.  His DD Form 214 reflects that 
his military occupational specialty was 533.10 (Demolition 
Specialist).  The record also reveals that in service, the 
veteran was assigned to a chemical company and had training 
as a gas mask repairman.  The appellant urges that the 
veteran's exposure to chemicals in service resulted in the 
development of ALS that was the ultimate cause of his death.  
For reasons discussed below, the claim must be denied.

Service medical records show no signs or symptoms indicative 
of ALS.  The veteran's pre-induction physical examination 
report , service treatment records and his separation 
physical examination report normal neurological findings. 

The post-service records associated with the claims folder 
include treatment records from the Lebanon VA Medical Center 
dated beginning in November 2000, and medical records from 
the Milton Hershey Medical Center dated from September 2002 
until February 2004.  These records note the onset of ALS in 
October 2002.  However, what the records do not contain, are 
medical statements relating the recently diagnosed ALS to any 
events in military service, and thus, to the veteran's death.  

Based upon review of all the evidence, the Board finds the 
persuasive evidence of record demonstrates a disease or 
injury which caused or contributed to the veteran's death was 
not incurred in or aggravated by service.  No medical 
specialist treating the veteran has indicated that ALS was a 
result of chemical exposure in service, as alleged by the 
appellant.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board finds the appellant is not entitled to service 
connection for the cause of the veteran's death on a 
presumptive basis under 38 C.F.R. § 3.309, as there is no 
evidence of ALS within the veteran's first post-service year 
nor evidence that ALS developed as a result of service.  No 
medical provider has opined that the veteran's ALS which 
caused his death was otherwise due to service. Therefore, 
entitlement to service connection for the cause of the 
veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


